                                                           Case 2:19-cv-00752-JAM-JDP Document 165 Filed 10/06/20 Page 1 of 1


                                                       1

                                                       2

                                                       3

                                                       4                                 UNITED STATES DISTRICT COURT

                                                       5                                EASTERN DISTRICT OF CALIFORNIA

                                                       6

                                                       7   WILLIAM KUNTZ and                         )        Case No. 2:19-CV-00752-JAM-KJN
                                                           MARY KUNTZ,                               )
                                                       8                                             )        ORDER GRANTING PLAINTIFF’S MOTION
                                                                                                     )        TO SUBSTITUTE PARTY
                                                       9                  Plaintiffs,                )
                                                           vs.                                       )        Date: October 5, 2020
                                                      10                                             )        Judge: Honorable John A. Mendez
                                                           JOHN CRANE INC., et al.,                  )        Courtroom: 6 - 14th Floor
                                                      11                                             )
                      NOVATO, CALIFORNIA 94948-6169
BRAYTON PURCELL LLP




                                                                          Defendants.                )
                        222 RUSH LANDING ROAD




                                                      12                                             )
                          ATTORNEYS AT LAW




                                                                                                     )
                              (415) 898-1555
                              P O BOX 6169




                                                      13

                                                      14          Based upon the papers filed herein and for good cause shown:

                                                      15          1. Plaintiff MARY KUNTZ, successor-in-interest to decedent WILLIAM KUNTZ, be
                                                      16
                                                           substituted for decedent in this cause of action as to the surviving personal injury claims of
                                                      17
                                                           decedent's estate.
                                                      18
                                                                  2. Plaintiff may amend the caption of the complaint showing the substitution as is shown
                                                      19
                                                           in the form attached to this order as Exhibit B.
                                                      20

                                                      21
                                                           IT IS SO ORDERED
                                                      22
                                                           DATED: October 5, 2020                         /s/ John A. Mendez
                                                      23
                                                                                                          THE HONORABLE JOHN A. MENDEZ
                                                      24                                                  UNITED STATES DISTRICT COURT JUDGE

                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                               1
                                                           ORDER GRANTING PLAINTIFF’S MOTION TO SUBSTITUTE PARTY
